Regarding this office action, the examiner attempted to contact applicants’ representative, Tom Holsten, on March 25, March 30, and April 4, 2022 to discuss amendment of claims for allowance.  Specifically, cancellation of non-elected/non-allowable subject matter would have been discussed.  No response was received.  Therefore, this office action is presented to applicants.
DETAILED ACTION
Applicants’ request for continued examination of February 10, 2022, in response to the action mailed August 11, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, amended, or added.  Claims 117 – 136 are pending.  
	The protease variant of SEQ ID NO:  2 consisting of the substitutions S182D + E265F in SEQ ID NO:  2, said variant having a performance index of at least 1.1 in the Test Method 2 has been previously prosecuted.   The prior actions stated that ‘applicants have repeatedly refused to explicitly state on the record that this is the elected protein’.  In response, applicants state the following in the instant filing.
Applicant hereby confirms that positions 182 and 265 in SEQ ID NO: 2 correspond to positions 188 and 217 in SEQ ID NO: 1. Such correspondence of positions is identified in the specification and figures, for example in Figure 1. Accordingly, the elected invention is directed to a variant of SEQ ID NO: 2 comprising the substitutions S182D+E265F in SEQ ID NO: 2. These substitutions correlate to the positions 188 and 271 according to the numbering of corresponding amino acid positions in the amino acid sequence of Bacillus amyloliquefaciens subtilisin BPN' shown in SEQ ID NO: 1, as can be seen in Figure 1.

Based thereon, the elected invention is the protease variant of SEQ ID NO:  2 consisting of the substitutions S182D + E265F in SEQ ID NO:  2 (corresponding to S188D + E271F in SEQ ID NO:  1), said variant having a performance index of at least 1.1 in the Test Method 2.   
Claims 117, 119—121, 128-135, in part, and 118,122-127, and 136, in full, were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Regarding claim 118 the following is noted. Claim 118 recites six variants of SEQ ID NO:  2.  Four of the variants (2-5), having substitutions corresponding to S188D and E271F of SEQ ID NO:  1 (S182D and E265F of SEQ ID NO:  2), share a common, inventive structure with the elected protein.  However, two variants (1 and 6), as below, do not share said substitutions1.
T022A-Sl01G-S103A-Vl04I-Gl59D-L217E-A232V-Q245R-N248D-E271F
T022A-N076D-Sl01G-Sl03A-Vl04I-Gl59D-A232V-Q245R-N248D-E271F

Based thereon, claim 118, in part, is evaluated herein.
 In addition, Claims 117, 119-121, and 128-135, in part, as encompassing the elected invention, are hereby considered.
Effective Filing Date
The effective filing date granted for the instant claims is May 6, 2010, the filing date of US6/133,151, which discloses the recited subject matter.   
AIA -First Inventor to File Status
Based on the US effective filing date of May 6, 2010 the present application is being examined under the pre-AIA , first to invent provision.
Allowable Subject Matter
	Claims 117, 119-121, and 128-135, as encompassing the elected invention, are allowable. Based thereon, claim 136, directed to a method of using the elected protein is rejoined and the restriction is withdrawn. Claim 136 is allowable.
Evaluation of Claim 118
Based on Applicants’ statement on the record that ‘positions 182 and 265 in SEQ ID NO: 2 correspond to positions 188 and 217 in SEQ ID NO: 1’, the following rejections are made.
Claim Rejections - 35 USC § 112-Fourth Paragraph/AIA (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 118 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claim 118 recites specific variants (variants 1 and 6)2 that are not encompassed by parent claim 117, which requires substitutions corresponding to S188D and E271F of SEQ ID NO:  1 (S182D and E265F of SEQ ID NO:  2).  Therefore, claim 118 is rejected under 35 U.S.C. 112(d) as being of improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - Improper Markush Grouping
  Claim 118 is rejected on the judicially-created basis that it encompasses an improper Markush grouping of alternatives.  
MPEP 2117(II) states; ‘A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use’. MPEP 2117(II)(A)(B) requires that said structural similarity be ‘mainly responsible for their function in the claimed invention’ and that the ‘common use3 flows from said substantial structural feature’.

MPEP 803.02 (III) states the following. 
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). 

MPEP 803.02(I)(II) states the following.
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species.

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration….. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. (i.e., obvious over the elected species)

MPEP 706.03(y)(II)(A) states the following.
II. DETERMINE WHETHER MARKUSH GROUPING IS PROPER
A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).

Also see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011; p7166, section 4, ¶2) which states: “…a Markush claim may be rejected under the judicially approved ‘improper Markush grouping’ doctrine when the claim contains an improper grouping of alternatively useable species”.  

Thus, a Markush claim comprising members that do not share an inventive core structure mainly responsible for the common, inventive function in the claimed invention are improper. 
Claim 118 recites six variants of SEQ ID NO:  2.  Four of the variants (2-5), having substitutions corresponding to S188D and E271F of SEQ ID NO:  1 (S182D and E265F of SEQ ID NO:  2), share a common, inventive structure with the elected protein.  However, two variants (1 and 6)4, as below, do not share said substitutions.
T022A-Sl01G-S103A-Vl04I-Gl59D-L217E-A232V-Q245R-N248D-E271F
T022A-N076D-Sl01G-Sl03A-Vl04I-Gl59D-A232V-Q245R-N248D-E271F

Based thereon, claim 118 is rejected under the judicially approved “improper Markush grouping” doctrine.  
It is noted that the restriction/election requirement of August 5, 2019 stated:
“If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group. In addition, applicants are requested to identify the common, inventive core structure shared by said members and the common, specific function that flows from said core structure. MPEP 803.02, 808.01(a)”  

However, applicants did not so identify a proper Markush grouping comprising the elected protein and no generic claim is currently allowable, any additional species are restricted.
In response to this rejection, applicants are required to either (i) present a sufficient showing that the species recited in the alternative of the claims, in fact, share a single, specific structural element  and a common use that flows from the shared single, specific structural element, (ii) amend the claims to recite only individual species or grouping of species that share a single, specific structural element  and a common use that flows from the shared single, specific structural element, or (iii) present a sufficient showing, or assert on the record, that the species recited in the alternative of the claims are obvious over each other.
Allowable Subject Matter
Claims 117, 119-121, and 128-136 are allowable.
Applicants’ amendment and statements on the record necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.	
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Neither of said variants have a substitution corresponding to S188D of SEQ ID NO:  1 (S182D in SEQ ID NO:  2).
        2 Neither of said variants have a substitution corresponding to S188D of SEQ ID NO:  1 (S182D in SEQ ID NO:  2).
        3 That is, inventive use.
        4 Neither of said variants has a substitution corresponding to S188D of SEQ ID NO:  1 (S182D in SEQ ID NO:  2).